DISMISS; and Opinion Filed July 7, 2014.




                                        S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-00058-CV

                           DAVID RILEY, Appellant
                                    V.
            MAHESH GEHANI, ABC OPTIMAL PROPERTIES LLC, Appellees

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-06712-C

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                    Opinion by Justice Brown
        The clerk’s record in this case is past due. By letter dated March 26, 2014, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s

record. We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation he had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, the clerk’s record has not been filed, and appellant

has not provided the required documentation or otherwise corresponded with the Court regarding

the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

140058F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DAVID RILEY, Appellant                               On Appeal from the County Court at Law
                                                     No. 3, Dallas County, Texas
No. 05-14-00058-CV         V.                        Trial Court Cause No. CC-13-06712-C.
                                                     Opinion delivered by Justice Brown. Chief
MAHESH GEHANI, ABC OPTIMAL                           Justice Wright and Justice Lang-Miers
PROPERTIES LLC, Appellees                            participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee MAHESH GEHANI, ABC OPTIMAL PROPERTIES
LLC recover their costs of this appeal from appellant DAVID RILEY.


Judgment entered this 7th day of July, 2014.




                                               –3–